DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed 28 January 2021.
Claims 1-4, 6-13, and 15-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

Response to Arguments
Applicant requests, see page 8 of the remarks filed 28 January 2021, with respect to the non-statutory double patenting rejections of claims 1-4, 6, 9, 10, 12, 13, 15, and 18-20 be held in abeyance. The examiner respectfully acknowledges this request, and will maintain the rejections in the current office action.

Applicant’s arguments, see pages 8-14 of the remarks filed 28 January 2021, with respect to the 35 U.S.C. 101 rejections of claims 1-4, 6-13, and 15-20 have been fully considered but are not persuasive. 
i.	On pages 8-11, the applicant argues that “The pending claims are not directed to an abstract idea…First, applicants submit that ‘receiving, by a computer system, a manifest…’, ‘receiving by the computer system, an update to the manifest…’, ‘applying, by the computer system, the update to the manifest’, ‘dynamically filtering…’, and ‘communicating…’as recited in independent claim 1, and the similar recitations of independent claims 13 and 20, does not correspond to mental processes as required in the 2019 Revised Patent Subject Matter Eligibility 
	The examiner respectfully disagrees, because 1) the claims recite at least one process that can practically be performed in the human mind but for recitation of generic computer components, and further 2) since the applicant’s argument amounts to no more than a mere allegation that the claims are not directed to a judicial exception.
	Regarding 1), the 2019 PEG states:
“Recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. For instance, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.”
The claims at issue recite several limitations that can be practically be performed in the mind but for the recitation of generic computer components. The office action identifies two such limitations in claims 1, 13, and 20. Claim 1 recites a limitation of “capturing, by the computer system, operational data within a computing environment, wherein the computing environment comprises a plurality of managed components, wherein the managed components are interrelated.” While the applicant did not specifically challenge this limitation in their arguments, this limitation, under its broadest reasonable interpretation, could practically be performed as a step of observation within the mind but for recitation of generic computer components (e.g., “by the computer system”), such as by reading or viewing operational data from a data source. In other words, a person could reasonably be expected to be capable of observing and capturing 
Regarding 2), the applicant alleges that the claims at issue are not directed to a judicial exception for “similar reasons” as those put forth in example 39, but does not provide explanation or rationale for why they believe the reasons put forth in example 39 should be applied to the claims at issue. Example 39 is directed to a completely different invention; and therefore, it is not clear why the reasons for why example 39 is not directed to a judicial exception could even be applied to the claims at issue. For example, example 39 does not recite steps of capturing operational data, or dynamically filtering the operational data, as is recited in the claims at issue. Thus, the reasons for why example 39 does not recite an abstract idea do not apply to the limitations identified by the office action in the claims at issue. At best, the applicant could make 

ii.	On pages 11-12, the applicant argues that “Even assuming in arguendo that the claimed embodiments do recite a judicial exception, Applicants submit that the claims integrate the recited judicial exception into a practical application and impose a meaningful limit on the judicial exception without monopolizing the judicial exception. As presented above, the claimed embodiments do not wholly preempt the use of ‘applying…the updates to the manifest’, ‘filtering…the operational data’ as claimed, but rather receives ‘an update to the manifest…’, applies ‘the update to the manifest’, and filters ‘the operational data…’ Therefore, Applicants submit that the asserted judicial exception is integrated into a practical application, and this is not directed toward a judicial exception. Indeed, Applicants respectfully assert that the pending claims are not direct to an abstract idea. Specifically, Applicants asserts that the claims are not merely directed to one of a mathematical concept, certain methods of organizing human activity, or mental processes. In particular, these steps cannot be performed mentally. As the pending 
	The examiner respectfully disagrees, because 1) the additional limitations of the claim do not impose a meaningful limit on the judicial exception, and 2) the mere recitation of generic computer components does not preclude the steps from being performed mentally.
	Regarding 1), in step 2A prong 2, the examiner has identified the additional steps of receiving the manifest, receiving an update to the manifest, applying the update to the manifest, and communicating the data to the remote service provider as insignificant extra solution activities (see the relevant portion of the 35 U.S.C. 101 rejection below, which will not be repeated here for the sake of brevity). Since these are insignificant extra-solution activities, they do not impose a meaningful limit on the judicial exception as the applicant alleges. The examiner further respectfully points out that the office action identifies capturing the operational data, and filtering the operational data as steps of a mental process. Applying an update to a manifest is considered an insignificant extra-solution activity of data storage (e.g., since the manifest is simply data, updating the manifest is interpreted as storing additional data, or overwriting old data) (MPEP 2106.05 (g)). Since the applicant has not demonstrated that the additional elements of the claim are anything but insignificant extra-solution activities, the applicant’s argument is not persuasive.
	Regarding 2), the examiner respectfully points out that the additional limitations do no more than generally link the use of the judicial exceptions to a particular technological environment or field of use. MPEP 2106.05(h) explains that such limitations are not indicative of integration into a practical application. Therefore, the limitations of the pending claims are directed either to processes that can be performed mentally but for recitation of generic computer components, or additional insignificant extra-solution activity that is generally linked to the technological environment of computing. None of the additional limitations integrate the identified judicial exceptions into a practical application, and the applicant’s argument is not persuasive.


	The examiner respectfully disagrees, because 1) the additional limitations that are not identified as reciting judicial exceptions are determined to be insignificant extra-solution activity, and 2) the claims do not recites a “particular way of filtering operational data.”
	Regarding 1), the applicant argues that since the claim recites meaningful limitations “beyond generally linking the alleged abstract idea to a particular technological environment”, the claims recite significantly more than the judicial exception. The key question is whether the additional limitations are “meaningful.” The MPEP states that 
“For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole. The considerations described in MPEP § 2106.05(a)-(d) are 
The examiner identified that the additional limitations of “A computer-implemented method of data collection in a computing environment”, “receiving, by a computer system, a manifest from a remote service provider, and wherein the manifest is configurable by the remote service provider and is a locally stored version of a global manifest maintained by the remote service provider”, “receiving, by the computer system, an update to the manifest from the remote service provider, wherein the update comprises a change in managed component relationship data to be collected”, “applying, by the computer system, the update to the manifest”, and “communicating, by the computer system, the event data and the managed component relationship data to the remote service provider” as being insignificant extra-solution activities under MPEP 2106.05 (g) (see the rejection made under 35 U.S.C. 101 below for further details). The 2019 PEG states that such insignificant extra-solution activity is “not indicative of an inventive concept (aka ‘significantly more’).” Therefore, these limitations are not meaningful, and thus their inclusion in the claim does not constitute application or use of the judicial exception in some “meaningful way.” Therefore, the applicant’s argument is not persuasive.
Regarding 2) the applicant alleges that “the pending claims recite a particular way of filtering operational data.” However, the examiner respectfully disagrees. The claim does not actually recite any detail regarding the actual filtering (i.e., how is the actual filtering being performed), other than to say that the filtering is implemented using a generic computer component (the computer system). In other words, the filtering is not performed in a particular way, but instead is performed in a generic, undisclosed way. Likewise, the pending claim does not recite a particular way of capturing the operational data, or performing analytics on said data. The additional elements of the pending claim other than the capturing and filtering represent insignificant extra-solution activities of mere data gathering and output (see the rejection made under 35 U.S.C. 101 below for further details) which do not integrate the judicial exception into a practical application and are not significantly more than the abstract idea. In other words, the activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim” (MPEP 2106.05 (g)), where the primary process is understood to be capturing, filtering, and performing analytics on operational data. Since the claims do not recite a particular way of filtering, the applicant’s argument is not persuasive.

iv.	On pages 13-14, the applicant argues that “Applicants submit that the combination of claim elements…operate in an unconventional way and therefore include an inventive concept, rendering the claim eligible.
	The examiner respectfully disagrees, because 1) the claim elements operate in a well-understood, routine, and conventional manner, and 2) the applicant’s argument amounts to no more than a mere allegation.
	Regarding 1), the claims recite additional elements that amount to no more than generic computer components implementing the exception and the insignificant extra-solution activities of mere data gathering, storage and creating output data. Mere instructions to apply an exception using generic computer components and insignificant extra-solution activities of data gathering and creating output data do not provide an inventive concept, as they are simply well-understood, routine, conventional activities appended to the exception (See MPEP 2106.05 (d)). For example, the MPEP states:
“The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-extra solution activity…Receiving or transmitting data over a network…storing and retrieving information in memory” (MPEP 2106.05 (d)).
	Thus, the additional limitations of data gathering and creating output are conventional functions as determined by the courts, and therefore, the applicant’s argument is not persuasive.
	Regarding 2) the applicant alleges that the claim limitations operate in an unconventional way without providing explanation or rationale as to why they believe this to be so. The examiner 

Applicant’s arguments, see pages 14-31 of the remarks filed 28 January 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-4, 6-13, and 15-20 have been fully considered but are not persuasive. 
i.	On pages 16-17, the applicant argues that “First, Applicants submit that Greifeneder at least does not teach or suggest ‘dynamically filtering…wherein the filtering is performed according to the manifest received from the remote service provider’…Applicants submit that Greifeneder does not teach or suggest, and is silent to the filtering being performed according to a manifest received from a remote service provider. Therefore, Applicants submit that [Greifeneder] at least does not teach or suggest ‘dynamically filtering…wherein the filtering is performed according to the manifest received from the remote service provider’…as recited in independent claim 1, and the similar recitations of independent claim 20.”
	The examiner finds the applicant’s argument not persuasive because the applicant’s argument is directed at a single reference (Greifeneder) when the rejection of the limitation at issue (in the emphasis provided by the applicant, namely “wherein the filtering is performed according to the manifest received from the remote service provider”) relies on a combination of references (at least Greifeneder in view of Dutta). “One cannot show nonobviousness by 
	In rejecting the limitation at issue, the examiner cited Greifeneder as teaching:
“Monitoring data describing individual entities or events, like individual processes executed by operating systems or transaction executions is grouped or split to form topology relevant entities. [0079], Lines 26-30: The process monitor 612 cyclically fetches 627 the data from the OS process table 631 and uses a process filter 626 to remove processes (i.e., “event data”) from the data fetched from the OS process table 631 that are not relevant for the topology of the monitored system” ([0041], Lines 4-7), and further
“Filtering may be black and white list based to remove unwanted processes…and to assure that processes that are monitored by transaction agents 306 are also monitored by the process monitor 612” ([0079, Lines 31-36).
The office action further explicitly equates the black and white lists of Greifeneder to claimed manifest of the limitation at issue. Thus, Greifeneder teaches monitoring data including entities and events of a network topology (i.e., the claimed “operational data”), and filtering the data according to black and white lists (i.e., the claimed “manifest”). Of note, is that nowhere does the claim describe what a manifest is, other than to say that filtering is performed according to the manifest, and that an update to the manifest changes managed component relationship data to be collected. However, the manifest is not used in the capturing of data, and nowhere is it explicitly recited that managed component relationship data is “collected” at all. So one of ordinary skill in the art is left to interpret the claimed “manifest” as being mere filtering criteria. Similarly, the black and white lists of Greifeneder are filtering criteria, and thus, Greifeneder teaches filtering operational data to identify event data according to a manifest. As stated by the office action, Greifeneder does not explicitly disclose that the manifest is received from a remote service provider. However, the previous office action applied the following citation of Dutta to teach the limitation at issue:
“The physical graph 20 includes an example inventory 40 and attributes of the network devices in the physical topology 14 for use by the apparatus 12 in…filtering of 
Thus, Dutta teaches filtering operational data based on constraints and policies (filtering criteria, or a “manifest”) received from a service provider remote from the apparatus 12 in Fig. 1. 
Therefore, the combination of at least Greifeneder and Dutta teach the limitation at issue, and since the applicant’s argument attacks only Greifeneder without addressing Dutta, the applicant’s argument is not persuasive.

ii.	On pages 17-19, the applicant argues that “Second, Applicants respectfully submit that Zhang does not overcome the shortcomings of Greifeneder…Therefore, Applicants submit that Zhang at least does not teach or suggest ‘dynamically filtering…wherein the filtering is performed according to the manifest received from the remote service provider’…as recited in independent Claim 1, and the similar recitations of independent claim 20.”
	The examiner respectfully points out that the office action did not apply Zhang to the limitation at issue as emphasized by the applicant, namely “wherein the filtering is performed according to the manifest received from the remote service provider.” As established above, this limitation was rejected based on a combination of teachings from Greifeneder and Dutta. Since this argument does not address either Greifeneder or Dutta, the applicant’s argument is not persuasive.

iii.	On page 19, the applicant argues that “by explicitly teaching that the managed component relationship data is not received from a component being visualized and that the data is modified at an intermediary data provider to abstract or derive consistent data between data sources, Applicants submit that Zhang teaches away from ‘dynamically filtering…wherein the filtering is performed according to the manifest received from the remote service provider.”
	The applicant respectfully disagrees because 1), the argument relies upon features that are not claimed, and 2), the argument has not demonstrated that Zhang’s teaching teaches away from the limitation at issue.

	Regarding 2), even if the claim recited the feature of managed component relationship data being received from components being visualized (which it does not), Zhang does not “explicitly teach” that managed component relationship data is “not” received from a component being visualized, as the applicant alleges. Applicant states in the arguments that:
“Applicants understand Zhang to disclose that the information used to generate a visualization is not received directly from the components being visualized. Rather, the data is retrieved from a data source, modified at an intermediary data provider, and then received at a presentation layer.”
Thus, the assumption that Zhang does not teach receiving data from a component being visualized is based not on an explicit teaching of Zhang, but rather, on the applicant’s own understanding of Zhang. In fact, Zhang merely teaches data being “captured” at an intermediary provider from a “data source”, and does not expressly exclude that data source from being the components to be visualized, or that the data at the data source originates from the components to be visualized. Regardless of where the data comes from, the applicant has not provided, nor is there found a teaching from Zhang that explicitly leads away from the claimed invention by criticizing, discrediting, or discouraging receiving data directly from components to be visualized. "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” Therefore, Zhang does not teach away from the claimed limitation at issue, and the applicant’s argument is not persuasive.
	
	iv.	On pages 19-20, the applicant argues that “Third, Applicants respectfully submit that Dutta does not overcome the shortcomings of Greifeneder in view of Zhang…Applicants respectfully submit that the inventory as disclosed in Dutta is not a ‘manifest’ as claimed, and is not used for ‘dynamically filtering…wherein the filtering is performed according to the manifest received from the remote service provider’…Applicants respectfully submit that the inventory of Dutta is not used for filtering ‘the operational data within the computing environment…’ as claimed. In summary, Applicants respectfully submit that the rejection of Claims 1 and 20 does not satisfy the requirements of a prima facie case of obviousness as the claims are not taught or suggested by the asserted art.”
		The examiner respectfully disagrees because the office action clearly establishes that Dutta’s “constraints and policies” are analogous to the claimed “manifest.” Nowhere does the office action cite to Dutta’s “inventory” as being analogous to the claimed “manifest.” Since the applicant’s argument mischaracterizes the office actions application of Dutta, the applicant’s argument is not persuasive. The examiner notes that the applicant appears to be interpreting the claimed “manifest” as a type of inventory, for the purposes of comparing the claimed manifest to Dutta’s “inventory.” However, no support for such an interpretation is found in the claims, and the claimed “manifest” does not necessarily correspond to a type of inventory. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	v.	On pages 20-22, the applicant argues that since claims 3 and 7 are dependent on independent claim 1 and include the recitations of independent claim 1, “claims 3 and 7 also overcome the rejection under 35 U.S.C. 103 and are in condition for allowance as being dependent on an allowable base claim.”


	vi.	On pages 22-26, the applicant argues that claim 13 is allowable for similar rationale to that applied to claim 1, and further since claims 4, and 16-19 are dependent on independent claims 1 and 13 they are in condition for allowance as being dependent on an allowable base claims.
		The examiner respectfully disagrees. As demonstrated above, claim 1 is not allowable, and thus, claim 13 is not allowable for similar rationale. Further, claims 4, and 16-19 are not allowable for being dependent on claims 1, and 13. Further, the applicant argues that “By explicitly teaching that the topology data is collected at a local system, Applicants respectfully submit that Siegmund teaches away from ‘dynamically filtering…wherein the filtering is performed according to the manifest received from the remote service provider” (pages 25-26), However, the applicant did not provide any explanation as to why they understood Siegmund to “teach away” from the limitation at issue. As explained above, "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” Since there is no teaching in Siegmund that expressly criticizes, discredits, or otherwise discourages the limitation at issue, Siegmund does not teach away from the limitation at issue. Therefore, the applicant’s arguments are not persuasive.

	vii.	On pages 26-29, the applicant argues that the combination of Greifeneder in view of Zhang, further in view of Dutta, yet further in view of Madhu, yet still further in view of Siegmund, yet still further in view of Jaisinghani does not render obvious the claimed embodiments in view of the amended teachings similar to those of claims 5, and 14.
		The examiner respectfully disagrees. As demonstrated above, the combination of at least Greifeneder and Dutta teach the filtering limitation at issue. Further regarding the amended claim 

	viii.	On pages 29-31, the applicant argues that since claims 6, and 15 are dependent on independent claims 1 and 13, and include the recitations of independent claims 1 and 13, “claims 6, and 15 also overcome the rejection under 35 U.S.C. 103 and are in condition for allowance as being dependent on an allowable base claim.”
		The examiner respectfully disagrees. As demonstrated above, claims 1 and 13 are not allowable, and thus, claims 6, and 15 are not allowable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No.: 16/008,938 (hereafter “reference application”), in view of Dutta et al. Pub. No.: US 2014/0059178 A1 (hereafter “Dutta”), in view of Balasubramanian et al. Pub. No.: US 2009/0245176 A1 (hereafter “Balasubramanian”), in view of Greifeneder et al. Pub. No.: US 2016/0105350 A1 (hereafter Greifeneder”). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Dutta was cited in the previous PTO-892 dated 28 October 2020. Greifeneder was cited in the previous PTO-892 dated 6 May 2020.

Regarding claim 1 of the instant application, the following table compares this claim and claims 1, and 4-6 of the reference application. The similarities have been bolded.
Instant application
Reference application
1. A computer-implemented method of data collection in a computing environment, the method comprising:

receiving, by a computer system, a manifest from a remote service provider, and wherein the manifest is configurable by the remote service provider and is a locally stored version of a global manifest maintained by the remote service provider;

receiving, by the computer system, an update to the manifest from the remote service provider, wherein the update comprises a change in managed component relationship data to be collected; 

applying, by the computer system, the update to the manifest; 

capturing, by the computer system, operational data within a computing environment, wherein the computing environment comprises a plurality of managed components, wherein the managed components are interrelated; 

dynamically filtering, by the computer system, the operational data within the computing environment to identify event data and the managed component relationship data, wherein the event data and the managed component relationship data comprise temporal information, wherein the filtering is performed according to the manifest received from the remote service provider; and 

communicating, by the computer system, the event data and the managed component relationship data to the remote service provider configured to perform analytics on the computing environment using the event data and the managed component relationship data.  



generating, at a plurality of managed components of a distributed computer system, managed component relationship data for the plurality of managed components, the managed component relationship data comprising parent/child information for a managed component of the plurality of managed components and temporal information at a moment in time, wherein the managed component relationship data is generated at each managed component of the plurality of managed components and is communicated from the plurality of managed components to the distributed computer system; 

receiving, at a service provider of the distributed computer system, the managed component relationship data for the plurality of managed components of the computing environment; 

transforming, by the service provider of the distributed computer system, the managed component relationship data into graphical data of a temporal topology graph of the computing 

generating, by the service provider of the distributed computer system, the temporal topology graph comprising the managed component relationship data based at least in part on the graphical data (i.e., generating topology graphs performs a type of “analytics” on the managed component relationship data); and 

maintaining, by the service provider of the distributed computer system, the temporal topology graph for the computing environment.

4. The computer-implemented method of claim 3, wherein the collector virtual appliance maintains a manifest for filtering the managed component relationship data of the computing environment from operational data (i.e., event data) of the computing environment.

5. The computer-implemented method of Claim 4, wherein the manifest is extensible and configurable by the service provider.

6. The computer-implemented method of Claim 4, further comprising: receiving an update to the manifest, wherein the update comprises a change in the managed component relationship data to be collected at the collector virtual appliance of the computing environment.


	The combination of claims 1, and 4-6 of the reference application do not explicitly disclose:
receiving, by a computer system, a manifest from a remote service provider;

However, Dutta teaches:
receiving, by a computer system, a manifest from a remote service provider ([0028], Lines 16-22: The physical graph 20 includes an example inventory 40 and attributes of the network devices in the physical topology 14, for use by the apparatus 12 in identifying feasible cloud elements based on performing constrained parsing and filtering of the network devices relative to logical constraints specified by a request graph or service provider based constraints and policies (i.e., filtering of the network devices is performed according to constraints and policies, or a “manifest” received from,  a service provider that is external, or “remote” from the apparatus that performs the filtering. See Fig. 1)));

It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined Dutta’s teaching of receiving a manifest used to filter network topology data from a remote service provider, with the above cited claims of the reference application teaching filtering network topology data using a manifest, with a reasonable expectation of success, since they are analogous network topology data filtering devices that similarly filter data of network topologies using manifests. Such a combination results in a system that receives a manifest from a remote service provider, as in Dutta, for use in filtering network topology data, as in the reference application. One of ordinary skill 

While claims 1, and 4-6 of the reference application disclose filtering network devices according to a manifest, the combination of claims 1, and 4-6 of the reference application and Dutta do not explicitly disclose
the manifest is…a locally stored version of a global manifest maintained by the remote service provider;

	However, Balasubramanian teaches:
the manifest is…a locally stored version of a global manifest maintained by the remote service provider ([0100], Lines 1-12: The wireless device 402 can comprise…a list maintainer 408 that can maintain local…blacklists and/or whitelists (i.e., locally stored “manifests”)…The network device 404 (i.e., “service provider” that is “remote” to the wireless device 402. See also Fig. 4) comprises a list generator 412 that can create a global blacklist and/or whitelist (i.e., global “manifest”) of access points related to the network device 404…or wireless device 402. [0102], Lines 1-3, and 13-22: For example, the list generator 412 can generate access point lists related to a service provider associated with the network device 404…In this regard, the list generator 412 can create and manage lists for provisioning to wireless devices…The network command analyzer 406 can receive and accordingly store the list(s) for local management, as described herein (i.e., local whitelists/blacklists are maintained, or stored locally at a wireless device and are versions of global whitelists/blacklists received from a remote network device));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Balasubramanian’s teaching of updating a local version of a global whitelist/blacklist manifest and filtering using the whitelist/blacklist manifest, with the combination of the cited claims of the reference application and Dutta’s teaching of filtering network events collected from a 

Regarding claims 2-4, 6, 9, 10, and 12 of the instant application, they are patentably indistinct over claims 2-4, 8, 9, 1, and 1 of the reference application respectively, in view of Dutta, in view of Balasubramanian. The mappings showing these similarities have been omitted for the sake of brevity.

Regarding claim 7 of the instant application, it is not patentably distinct over the combination of claims 1, and 3-6 of the instant application in view of Dutta and Balasubramanian used to reject claim 3 above, and in further view of Greifeneder. as applied in the 35 U.S.C. 103 rejection of claim 7 below. The mapping showing this similarity has been omitted for the sake of brevity. It would have been obvious to one of ordinary skill in the art to have combined Greifeneder’s teaching of a virtual collector appliance coupled to components of a network via an interface, with the combination of reference application claims and references used to reject claim 3 above, with a reasonable expectation of success, since they are analogous network topology systems that similarly filter network topology elements using filtering manifests. Such a combination results in a system that provides a virtual collector applicant that is coupled with managed components through a management interface. One of ordinary skill would have been motivated to make this combination to use management interfaces to facilitate communication between managed components and a collector appliance.

Regarding claim 8 of the instant application, it is not patentably distinct over the combination of claims 1, and 3-6 of the instant application in view of Dutta and Balasubramanian used to reject claim 1 above, and in further view of Greifeneder as applied in the 35 U.S.C. 103 rejection of claim 8 below. The 

Regarding claim 11 of the instant application, it is not patentably distinct over the combination of claims 1, and 3-6 of the instant application in view of Dutta and Balasubramanian used to reject claim 1 above, and in further view of Greifeneder as applied in the 35 U.S.C. 103 rejection of claim 11 below. The mapping showing this similarity has been omitted for the sake of brevity. It would have been obvious to one of ordinary skill in the art to have combined Greifeneder’s teaching of communicating topology data and reporting of virtualization structure in separate streams of data, with the combination of reference application claims and references used to reject claim 1 above, with a reasonable expectation of success, since they are analogous network topology systems that similarly model network topologies. Such a combination results in a system that monitors and reports topology data and virtualization structure separately. One of ordinary skill would have been motivated to make this combination to separate different types of data into separate data streams in order to facilitate filtering of the data.

Regarding product claim 13, it is not patentably distinct over the combination of method claims 1, 3, and 4 of the reference application, in view of, in view of Dutta, in view of Balasubramanian. Regarding product claims 15-19, they are not patentably distinct over method claims 6-10 of the reference application, and are therefore rejected for at least the same rationale.

Regarding system claim 20, it is not patentably distinct over the combination of method claims 1, 9, and 10 of the reference application, in view of Dutta, in view of Balasubramanian. It is therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-13, and 15-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 13, and 20 (line numbers correspond to claim 1),
i.	Lines 7-8: It is not particularly pointed out and distinctly claimed what is meant by “managed component relationship data to be collected” (i.e., It is unclear whether managed component relationship data is ever collected, or whether it is collected when the operational data is captured?). For examination purposes, the examiner will interpret management component relationship data to be collected when the operational data is captured.

Regarding claims 2-4, 6-12, and 15-29, they are dependent upon rejected claims 1, and 13 respectively, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, in step 1 of the 101 analysis of the 2019 PEG, the examiner has determined that the claim recites a method that collects and filters data of a computing environment and communicates the data to an external service provider. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis of the 2019 PEG, the examiner has determined that the limitations of “capturing, by the computer system, operational data within a computing environment, wherein the computing environment comprises a plurality of managed components, wherein the managed components are interrelated”, “dynamically filtering, by the computer system, the operational data within the computing environment to identify event data and the managed component relationship data, wherein the event data and the managed component relationship data comprise temporal information, wherein the filtering is performed according to the manifest received from the remote service provider”, and “the remote service provider configured to perform analytics on the computing environment using the event data and managed component relationship data” as drafted recite processes that, but for generic computer components, under the broadest reasonable interpretation, includes a mental process. That is, besides the generic computer components “computer system”, “computing environment”, “managed components”, and “remote service provider,” nothing in the claimed elements precludes the steps from reasonably being performed using pen or paper, or even within their own mind. For example, the step of capturing operational data on a plurality of interrelated managed components of a computing environment is considered a step of “observation,” which could reasonably be performed in the human mind, by viewing or reading operational data from a data source and “capturing” it by remembering it or writing it down using pen and paper. Further, the steps of filtering the operational data to identify different types or categories of data, and performing analytics on the data, are considered a step of “evaluation” or 
In step 2A, prong 2 of the 101 analysis, the examiner has determined that the additional elements do not integrate this judicial exception into a practical application. The additional limitation of “A computer-implemented method of data collection in a computing environment” recites generic computer components of “computer” and “computing environment” implementing a method of mere data collection or gathering, which is an insignificant pre-solution activity (MPEP 2106.05 (g)). Further, the limitations of “receiving, by a computer system, a manifest from a remote service provider, and wherein the manifest is configurable by the remote service provider and is a locally stored version of a global manifest maintained by the remote service provider”, “receiving, by the computer system, an update to the manifest from the remote service provider, wherein the update comprises a change in managed component relationship data to be collected”, and “applying, by the computer system, the update to the manifest” also recite steps of mere data gathering and storage from a generic computer component (remote service provider), which is an insignificant pre-solution activity (MPEP 2106.05 (g)), implemented using the generic computer components of “computer system”, “computing environment”, “managed components”, and “remote service provider”. Further the limitation of “communicating, by the computer system, the event data and the managed component relationship data to the remote service provider” represents an insignificant post solution activity that is not integrated into the claim as a whole, akin to mere data outputting (MPEP 2106.05 (g)). None of the additional claims adds a meaningful limitation to the mental process of collecting, filtering, and analyzing the data. Accordingly, the claim is directed to an abstract idea.
In step 2B of the 101 analysis, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computer components implementing the exception and the 

Regarding claims 2-4, and 6-12, they are dependent upon rejected claim 1, and fail to resolve the deficiencies thereof by including additional elements that are sufficient to amount to significantly more than the judicial exception. For example, claims 2, 3, and 7 recite generic computer components. Claims 4, and 6 describe the evaluation, or judgement of filtering using a manifest in further detail. Claims 8, and 9 describe aggregation of the data, and when the data is gathered, which are an insignificant steps of data gathering. Claim 10 merely describes the data which is being gathered. Claim 11 further describes an insignificant step of mere data output. Claim 12 describes an insignificant step of storing data. Therefore, none of the claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and they are therefore not patent eligible.

Regarding product claim 13, it is not patentably distinct over the combination of method claims 1, 3, and 4. Regarding product claims 14-19, they are not patentably distinct over method claims 5-10, and are therefore rejected for at least the same rationale.

Regarding system claim 20, it is not patentably distinct over the combination of method claims 1, 9, and 10, and is therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 8-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greifeneder et al. Pub. No.: US 2016/0105350 A1 (hereafter “Greifeneder”, cited above), in view of Balasubramanian et al. Pub. No.: US 2009/0245176 A1 (hereafter “Balasubramanian”, cited above), in view of Dutta et al. Pub. No.: US 2014/0059178 A1 (hereafter “Dutta”, cited above), in view of Zhang et al. Pub. No.: US 2012/0036484 A1 (hereafter “Zhang”).

Zhang was cited in the previous PTO-892 dated 6 May 2020.

Regarding claim 1, Greifeneder teaches the invention substantially as claimed, including:
A computer-implemented method of data collection in a computing environment ([0041], Lines 1-4: A holistic, real-time discovery and monitoring of different topological aspects (i.e., “collection” of “data” regarding aspects of the topology) of computing infrastructure (i.e., “computing environment”) and applications executing on the computing infrastructure), the method comprising:… 
capturing, by the computer system, operational data within a computing environment ([0013], Lines 1-5: Embodiments of the disclosed technology deploy different types of agents to specific entities of the monitored computing environment. Each agent type may be capable to monitor and report (i.e., “capture”) a specific topological aspect (i.e., operational data) of the monitored computing environment), wherein the computing environment comprises a plurality of managed components, wherein the managed components are interrelated ([0055], Lines 11-14: The topology data 319 is sent via a computer network 340 connecting the components like host computers, hypervisors (i.e., plural hardware and virtual “components” of a computing environment interrelated via the computer network 340), etc. of the monitored computing environment); 
dynamically filtering, by the computer system, the operational data within the computing environment to identify event data ([0041], Lines 4-7: Monitoring data describing individual entities or events, like individual processes executed by operating systems or transaction executions is grouped or split to form topology relevant entities. [0079], Lines 26-30: The process monitor 612 cyclically fetches 627 the data from the OS process table 631 and uses a process filter 626 to remove processes (i.e., “event data”) from the data fetched from the OS process table 631 that are not relevant for the topology of the monitored system)…, wherein the event data and the managed component relationship data comprise temporal information ([0126], Lines 1-17: Creating or updating of topology entity records 801, vertical relationship records 810 (i.e., at least vertical relationship records contain process, or event data, and data on the process’ relationship to the computer host or hosts (“managed component” relationship data) on which processes forming the process group are running ([0048])), or horizontal relationship records 820 may also contain setting or updating data describing the availability or existence of topological entities or relationships between topological entities. As an example, on creation of such topology records 801, 810, 820, the creation timestamp (i.e., temporal information) may be captured and stored as part of the topology record indicating the point in time when it was monitored the first time. On each update of a topology record, the update timestamp may be captured and stored as part of the topological entity to indicate that the specific topological entity was available at the specific point and time), wherein the filtering is performed according to the manifest ([0079, Lines 31-36: Filtering may be black and white list based to remove unwanted processes…and to assure that processes that are monitored by transaction agents 306 are also monitored by the process monitor 612 (i.e., filtering is performed according to a black and white list, or a “manifest”))…; and 
communicating, by the computer system, the event data and the managed component relationship data to the remote service provider ([0059], Lines 21-22: The topology data 320 is sent to a monitoring node 329 for correlation (i.e., monitoring node 329 is “remote” from where the topology data is maintained, and the monitoring node 329 is part of the “data center infrastructure” of FIG. 3 and is therefore considered a remote “service provider”, see also [0022])) configured to perform analytics on the computing environment using the event data and the managed component relationship data ([0198], Lines 5-7: The query result may be used by the analysis and visualization module 339 to provide a visualization of a topology layer as shown in FIG. 1 (i.e., monitoring node 329 performs analysis, or analytics on the topology entity records that comprise event and managed component relationship data using the analysis and visualization module 339)).  


receiving, by a computer system, a manifest…and wherein the manifest is configurable by the remote service provider and is a locally stored version of a global manifest maintained by the remote service provider;
receiving, by the computer system, an update to the manifest from the remote service provider, wherein the update comprises a change in managed component relationship data to be collected; 
applying, by the computer system, the update to the manifest; 
However, Balasubramanian teaches:
receiving, by a computer system, a manifest…and wherein the manifest is configurable by the remote service provider and is a locally stored version of a global manifest maintained by the remote service provider ([0100], Lines 1-12: The wireless device 402 can comprise…a list maintainer 408 that can maintain local…blacklists and/or whitelists (i.e., locally stored “manifests”)…The network device 404 (i.e., “service provider” that is “remote” to the wireless device 402. See also Fig. 4) comprises a list generator 412 that can create a global blacklist and/or whitelist (i.e., global “manifest”) of access points related to the network device 404…or wireless device 402. [0102], Lines 1-3, and 13-22: For example, the list generator 412 can generate access point lists related to a service provider associated with the network device 404…In this regard, the list generator 412 can create and manage lists for provisioning to wireless devices…The network command analyzer 406 can receive and accordingly store the list(s) for local management, as described herein (i.e., local whitelists/blacklists are maintained, or stored locally at a wireless device and are versions of global whitelists/blacklists received from a remote network device));
receiving, by the computer system, an update to the manifest from the remote service provider ([0103], Lines 5-8: Once lists are provisioned and/or created, the network device 404 can also provision list updates (e.g., additions, removals, flushes, etc.) as well), wherein the update comprises a change in managed component relationship data to be collected ([0103], Lines 8-16: For example, the parameter change evaluator 414 can detect modification to one or more parameters related to an i.e., group association data represents relationships between managed access points). The network command provisioner 416 can generate a network command update to the wireless device 402 based on the parameters (i.e., an update to the parameters changes the data collected when applying the whitelist/blacklist)); 
applying, by the computer system, the update to the manifest ([0103], Lines 16-21: The network command analyzer 406 can receive the update and determine the parameter modification. Based on the modification, the network command analyzer can forward the modification information to the list maintainer 408 for local updating of the list (i.e., application of the update to the locally stored whitelist/blacklist “manifest”)); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Balasubramanian’s teaching of updating a local version of a global whitelist/blacklist manifest and filtering using the whitelist/blacklist manifest, with Greifeneder’s teaching of filtering network events collected from a network topology using whitelists/blacklists, with a reasonable expectation of success, since they are analogous systems that similarly filter network data using whitelists and blacklists. Such a combination results in a system that filters network events collected from a network topology using whitelists/blacklists, as in Greifeneder, which are locally stored versions of global whitelists/blacklists maintained and updated by a remote system, as in Balasubramanian. One of ordinary skill would have been motivated to make this combination to ensure that whitelists and blacklists used to filter collected network information are maintained and updated to reflect changes in the network.

While Balasubramanian discloses receiving a manifest and updating the manifest, the combination of Greifeneder and Balasubramanian does not explicitly disclose:
receiving, by a computer system, a manifest from a remote service provider.

However, Dutta teaches:
receiving, by a computer system, a manifest from a remote service provider ([0028], Lines 16-22: The physical graph 20 includes an example inventory 40 and attributes of the network devices in the physical topology 14, for use by the apparatus 12 in identifying feasible cloud elements based on performing constrained parsing and filtering of the network devices relative to logical constraints specified by a request graph or service provider based constraints and policies (i.e., filtering of the network devices is performed according to constraints and policies, or a “manifest” received from, a service provider that is external, or “remote” from the apparatus that performs the filtering. See Fig. 1)).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined Dutta’s teaching of receiving a manifest used to filter network topology data from a remote service provider, with the combination of Greifeneder and Balasubramanian’s teaching of filtering network topology data using a manifest, with a reasonable expectation of success, since they are analogous network topology data filtering devices that similarly filter data of network topologies using manifests. Such a combination results in a system that receives a manifest from a remote service provider, as in Dutta, for use in filtering network topology data, as in Greifeneder. One of ordinary skill would have been motivated to make this combination so that a remote service provider can set constraints and policies used to determine a list of candidate sets of cloud elements for use in determining an optimal candidate set to fulfill requested cloud computing service operations (Dutta [0016]).

While Greifeneder discloses filtering data to identify event data, and discusses managed component relationship data, the combination of Greifeneder, Balasubramanian, and Dutta does not explicitly disclose:
dynamically filtering the operational data within the computing environment to identify…managed component relationship data.

However, Zhang teaches:
dynamically filtering the operational data within the computing environment to identify…managed component relationship data ([0044], Lines 2-9: The method 500 includes i.e., filtering) a set of nodes (i.e., managed components) representing nodes in a hierarchy act 502. The set of nodes share one or more common characteristics not shared by any other nodes in the hierarchy. For example, as illustrated in FIG. 1A, nodes S02 and S03 share the common characteristic of being children nodes of P01 (i.e., nodes are filtered to identify the relationships between the nodes in the hierarchy)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Zhang’s teaching of filtering a list of managed computing nodes to identify which nodes are related, with the combination of Greifeneder, Balasubramanian, and Dutta’s teaching of creating topology entity records, with a reasonable expectation of success, since they are analogous data center monitoring systems that similarly monitor data center topologies to produce visualizations of elements of a data center topology. Such a combination results in a system that filters captured operational data to identify processes executing on hardware components, as in Greifeneder, and to identify the hierarchical relationship between those components, as in Zhang. One of ordinary skill would have been motivated to make this combination to create better visualizations of data center topology to assist IP administrators (Zhang [0004], Lines 4-6).

Regarding claim 2, Greifeneder teaches:
the computing environment is a datacenter and the plurality of managed components comprises hardware components and virtual components of the datacenter ([0015], Lines 1-9: An individual or clustered monitoring node receives topology entity and relationship data and transaction trace and monitoring data from different agents and gradually forms a layered, integrated topology model reflecting…aspects of the virtual and physical infrastructure (i.e., virtual and physical “components”) of the monitored data center). 

Regarding claim 8, Greifeneder teaches:
aggregating the event data and the managed component relationship data at the computing environment ([0069], Lines 1-7: After the process paths to install different agent types and i.e., “aggregates”) incoming virtualization, process execution, process communication, service and service call relationship data into an integrated, multi-dimensional topological model of the monitored environment).

Regarding claim 9, Greifeneder teaches:
an instance of the managed component relationship data is generated responsive to a change in topology of the plurality of managed components of the computing environment ([0126], Lines 5-12: On creation of such topology records 801,810, and 820, the creation timestamp may be captured and stored as port of the topology record…On each update of a topology record (i.e., when topology is changed, or updated), the update timestamp may be captured and stored as part of the topological entity to indicate that the specific topological entity was available at the specific point in time (i.e., a topological entity becoming “available” indicates a change to the topology)).

Regarding claim 10, Zhang teaches:
the managed component relationship data comprises parent/child information for the plurality of managed components ([0044], Lines 3-10: The method 500 includes identifying a set of nodes (i.e., components) representing nodes in a hierarchy act 502. The set of nodes share one or more common characteristics not shared by any other nodes in the hierarchy. For example, as illustrated in FIG. 1A, nodes S02 and S03 share the common characteristic of being children nodes of P01. Additionally, there are five nodes (not shown) that are children nodes of node P01 (i.e., data is identified on the parent/child relationships of the nodes)).
Regarding claim 11, Greifeneder teaches:
the communicating the event data and the managed component relationship data to the remote service provider comprises: 
communicating the event data to the remote service provider in a first data stream ([0065], Lines 10-13: After installation and configuration, the OS agents may be started in step 407 and begin to monitor and report topology data describing the processes (i.e., “event data”) executed by the operating i.e., topology data reported to the monitoring node by the OS agents is made in a “first data stream”)); and 
communicating the managed component relationship data to the remote service provider in a second data stream ([0064], Lines 23-26: After the installation and configuration of the virtualization agent in step 403, it is started and afterwards performs monitoring and reporting of virtualization structure (i.e., data describing the relationships between components of the data center reported to the monitoring node by the virtualization agent is made in a separate, “second data stream”)).

Regarding claim 12, Greifeneder teaches:
maintaining the event data and the managed component relationship data at the remote service provider ([0059], Lines 21-22: The topology data 320 is sent to a monitoring node 329 for correlation (i.e., topology data 320 comprises event and managed component relationship data and is “maintained” at monitoring node 329, shown in Fig. 3 as being part of “data center infrastructure” and is therefore considered “at” a “provider” of the computing environment)).

Regarding system claim 20, it is not patentably distinct over the combination of method claims 1, 9, and 10, and is therefore rejected for at least the same rationale.

Claims 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Greifeneder, in view of Balasubramanian, in view of Dutta, in view of Zhang, as applied to claim 1 above, and in further view of Madhu et al. Pub. No.: US 2016/0048408 A1 (hereafter “Madhu”).

Madhu was cited in the previous PTO-892 dated 6 May 2020.

Regarding claim 3, Greifeneder further teaches:
the capturing is performed by a [collector appliance] residing within the computing environment ([0013], Lines 1-5: Embodiments of the disclosed technology deploy different types of agents (i.e., “collector appliance”) to specific entities of the monitored computing environment. Each agent i.e., “capture”) a specific topological aspect (i.e., operational data) of the monitored computing environment). 

While Greifeneder discloses agents that monitors or captures operational data, the combination of Greifeneder, Balasubramanian, Dutta, and Zhang does not explicitly disclose:
the capturing is performed by a collector virtual appliance;

However, Madhu teaches:
the capturing is performed by a collector virtual appliance ([0066], Lines 3-15: Each virtual appliance may be assigned services such as…metadata collection…Metadata collection may be used to discover (i.e., collect) and map topology (i.e., component relationship data) of a local environment or infrastructure);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Madhu’s teaching of virtual appliances that collect topology, with the combination of Greifeneder, Balasubramanian, Dutta, and Zhang’s collector agents, with a reasonable expectation of success, since they are analogous data center management systems that similarly collect topological information about the data center. Such a combination results in a system that receives data center topological information, as in Greifeneder, from virtual appliances which collect the information, as in Madhu. One of ordinary skill would have been motivated to make this combination to utilize a service oriented architecture to deploy the needed data collection services (Madhu [0066]), which provides benefits in both cost and effectiveness.

Regarding claim 7, Greifeneder teaches:
the [collector appliance] is communicably coupled with the plurality of managed components via a management interface component of the plurality of managed components ([0059], Lines 1-15: A virtualization agent 316 (i.e., “virtual collector appliance”) is deployed to the monitored computing environment and configured to connect to and monitor 315 virtualization managers .

Claims 4, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greifeneder, in view of Balasubramanian, in view of Dutta, in view of Zhang, in view of Madhu, as applied to claim 3 above, and in further view of Siegmund et al. Pub. No.: US 2016/0147772 A1 (hereafter “Siegmund”).

Siegmund was cited in the previous PTO-892 dated 6 May 2020.

Regarding claim 4, while Greifeneder discloses filtering operational data based on a black and white list, the combination of Greifeneder, in view of Balasubramanian, in view of Dutta, in view of Zhang, in view of Madhu, does not explicitly disclose:
the filtering is performed by the collector virtual appliance according to the manifest maintained at the collector virtual appliance.

However, Siegmund teaches:
the filtering is performed by the [collector appliance] according to the manifest maintained at the [collector appliance] ([0046], Lines 1-7: Using the topology data (i.e., filtering “manifest”), system-specific metadata may be filtered, to obtain filtered system-specific metadata (206). For example, the content filter 138 of the content manager 136 (i.e., within analyzer agent 102, see FIG. 1, which performs topology data collection using a request controller 132 [0045] and is therefore considered a “collector appliance”) may receive the topology data from the request controller 132 (i.e., topology data is “maintained” at least within the request controller 132 or content manager 136 of the analyzer agent 102). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Siegmund’s teaching of a collector agent that performs filtering of collected system metadata using topology data, with the combination of Greifeneder, Balasubramanian, Dutta, Zhang, and Madhu’s teaching of collector virtual appliances, with a reasonable expectation of success, since they are analogous system topology data collection systems that similarly collect, and filter topology data. Such a combination results in a system that collects data regarding system topology using collector virtual agents as in Madhu, and filters that data using a content filter of the virtual agent according to a filter manifest maintained at the agent, as in Siegmund. One of ordinary skill would have been motivated to make this combination so that an administrator may more easily obtain system topology analysis results in a desired, more cost-effective, and timely manner (Siegmund [0004]).

Regarding product claim 13, it is not patentably distinct over the combination of method claims 1, 3, and 4, and is therefore rejected for at least the same rationale.

Regarding claim 16, Greifeneder teaches:
the [collector appliance] is communicably coupled with the plurality of managed components via a management interface component of the plurality of managed components ([0059], Lines 1-15: A virtualization agent 316 (i.e., “virtual collector appliance”) is deployed to the monitored computing environment and configured to connect to and monitor 315 virtualization managers 314 of the monitored computing environment…The virtualization managers 314 also provide interfaces to monitor connected hypervisors 312 and the virtualized computer systems 301 hosted 311 by those hypervisors 312. The virtualization agent accesses those monitoring interfaces and provides topology data 320 describing which virtualized computing system runs on which hypervisor and which hypervisor is managed by which virtualization manager). 

Regarding claim 17, Greifeneder teaches:
aggregating the event data and the managed component relationship data at the computing environment ([0069], Lines 1-7: After the process paths to install different agent types and the monitoring node are finished,, the process continues with step 413, in which the monitoring node processes and combines (i.e., “aggregates”) incoming virtualization, process execution, process communication, service and service call relationship data into an integrated, multi-dimensional topological model of the monitored environment).

Regarding claim 18, Greifeneder teaches:
an instance of the managed component relationship data is generated responsive to a change in topology of the plurality of managed components of the computing environment ([0126], Lines 5-12: On creation of such topology records 801,810, and 820, the creation timestamp may be captured and stored as port of the topology record…On each update of a topology record (i.e., when topology is changed, or updated), the update timestamp may be captured and stored as part of the topological entity to indicate that the specific topological entity was available at the specific point in time (i.e., a topological entity becoming “available” indicates a change to the topology)).

Regarding claim 11, Greifeneder teaches:
the communicating the event data and the managed component relationship data to the remote service provider comprises: 
communicating the event data to the remote service provider in a first data stream ([0065], Lines 10-13: After installation and configuration, the OS agents may be started in step 407 and begin to monitor and report topology data describing the processes (i.e., “event data”) executed by the operating system and their network activity (i.e., topology data reported to the monitoring node by the OS agents is made in a “first data stream”)); and 
communicating the managed component relationship data to the remote service provider in a second data stream ([0064], Lines 23-26: After the installation and configuration of the virtualization agent in step 403, it is started and afterwards performs monitoring and reporting of virtualization structure i.e., data describing the relationships between components of the data center reported to the monitoring node by the virtualization agent is made in a separate, “second data stream”)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Greifeneder, in view of Balasubramanian, in view of Dutta, in view of Zhang, in view of Madhu, as applied to claim 3 above, and in further view of Lin Pub. No.: US 2010/0122270 A1 (hereafter “Lin”).

Lin was cited in the previous PTO-892 dated 6 May 2020.

Regarding claim 6, while Greifeneder uses a manifest to filter operational data, the combination of Greifeneder, Balasubramanian, Dutta, Zhang, and Madhu does not explicitly disclose:
requesting, by the collector virtual appliance, any available updates to the manifest from the remote service provider.

However, Lin teaches:
requesting, by the [collector appliance], any available updates to the manifest from the remote service provider (Claim 15, Lines 6-11: The computer program, when executed by the monitoring device (i.e., virtual collector appliance) causes the monitoring device to perform the following steps:…retrieving filtering criteria from the storage unit). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Lin’s teaching of a monitoring device that retrieves filtering criteria with which to filter data, with the combination of Greifeneder, Balasubramanian, Dutta, Zhang, and Madhu’s teaching of an appliance that filters topology data displayed to a user, with a reasonable expectation of success, since they are analogous data filtering systems that similarly filter data based on a set of criteria. Such a combination results in an appliance that uses filtering criteria to filter operational data, as in Greifeneder, and updates the filtering criteria by requesting, or retrieving current filtering criteria from a remote storage .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greifeneder, in view of Balasubramanian, in view of Dutta, in view of Zhang, in view of Madhu, in view of Siegmund, as applied to claim 13 above, and in further view of Lin.

Regarding claim 15, while Greifeneder uses a manifest to filter operational data, the combination of Greifeneder, Balasubramanian, Dutta, Zhang, Madhu, and Siegmund does not explicitly disclose:
requesting, by the collector virtual appliance, any available updates to the manifest from the remote service provider.

However, Lin teaches:
requesting, by the [collector appliance], any available updates to the manifest from the remote service provider (Claim 15, Lines 6-11: The computer program, when executed by the monitoring device (i.e., virtual collector appliance) causes the monitoring device to perform the following steps:…retrieving filtering criteria from the storage unit). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Lin’s teaching of a monitoring device that retrieves filtering criteria with which to filter data, with the combination of Greifeneder, Balasubramanian, Dutta, Zhang, Madhu, and Siegmund’s teaching of an appliance that filters topology data displayed to a user, with a reasonable expectation of success, since they are analogous data filtering systems that similarly filter data based on a set of criteria. Such a combination results in an appliance that uses filtering criteria to filter operational data, as in Greifeneder, and updates the filtering criteria by requesting, or retrieving current filtering criteria from a remote storage unit, as in Lin. One of ordinary skill would have been motivated to make this combination so that the actual-resource-instance-manual-selection engine maintains the most up to date filter criteria.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Solis et al. Pub. No.: US 2015/0215206 A1 discloses a forwarder adding information to an interest including query parameters that can be global persistent identifiers, local persistent identifiers, etc.
Knop et al. Patent No.: US 6,885,644 B1 discloses a node connectivity table stored locally at a daemon that stores a local view of a global network topology.
Darugar et al. Patent No.: US 7,349,980 discloses routing nodes of a network maintaining a local routing table consisting of a subset of a global or comprehensive routing table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195